

Exhibit 10.3
PROMISSORY NOTE
$500,000,000.00
 
 March 29, 2018



FOR VALUE RECEIVED, each of KBSII 100-200 CAMPUS DRIVE, LLC, a Delaware limited
liability company (“100-200 Campus Drive Borrower”), KBSII 300-600 CAMPUS DRIVE,
LLC, a Delaware limited liability company (“300-600 Campus Drive Borrower”),
KBSII WILLOW OAKS, LLC, a Delaware limited liability company (“Willow Oaks
Borrower”), KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability
company (“Pierre LaClede Center Borrower”), KBSII 445 SOUTH FIGUEROA, LLC, a
Delaware limited liability company (“445 South Figueroa Borrower”), KBSII
EMERALD VIEW, LLC, a Delaware limited liability company (“Emerald View
Borrower”), KBSII GRANITE TOWER, LLC, a Delaware limited liability company
(“Granite Tower Borrower”), and KBSII FOUNTAINHEAD, LLC, a Delaware limited
liability company (“Fountainhead Borrower”; 100-200 Campus Drive Borrower,
300-600 Campus Drive Borrower, Willow Oaks Borrower, Pierre LaClede Center
Borrower, 445 South Figueroa Borrower, Emerald View Borrower, Granite Tower
Borrower and Fountainhead Borrower shall be hereinafter referred to,
individually, as a “Borrower” and, collectively, jointly and severally, as
“Borrowers”) hereby promises to pay to the order of Bank of America, N.A., a
national banking association (“Lender”), as one of the lenders under that
certain Loan Agreement (defined below) by and among Borrowers, the lenders from
time to time a party thereto (collectively, the “Lenders”), and Bank of America,
N.A., a national banking association (together with any and all of its
successors and assigns, “Administrative Agent”) as administrative agent for the
benefit of the lenders (the “Loan Agreement”) dated of even date herewith,
without offset, in immediately available funds in lawful money of the United
States of America, at the Administrative Agent’s Office as defined in the Loan
Agreement, the principal sum of Five Hundred Million and No/100 DOLLARS
($500,000,000.00) (or the unpaid balance of all principal advanced against this
Note, if that amount is less), together with interest on the unpaid principal
balance of this Note from day to day outstanding as hereinafter provided.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.
1.    Note; Interest; Payment Schedule. This Note (as may be amended, modified,
supplemented, restated and replaced from time to time, this “Note”) is one of
the Notes referred to in the Loan Agreement and is entitled to the benefits
thereof and subject to prepayment in whole or in part as provided therein. The
entire principal balance of this Note then unpaid shall be due and payable at
the times as set forth in the Loan Agreement. Accrued unpaid interest shall be
due and payable at the times and at the interest rate as set forth in the Loan
Agreement until all principal and accrued interest owing on this Note shall have
been fully paid and satisfied. Any amount not paid when due and payable
hereunder shall, to the extent permitted by applicable Law, bear interest and if
applicable a late charge as set forth in the Loan Agreement.
2.    Security; Loan Documents. The security for this Note includes the Security
Instruments (as defined in the Loan Agreement). This Note, the Security
Instruments, the Loan Agreement and all other documents now or hereafter
securing, guaranteeing or executed in connection with the loan evidenced, in
whole or in part, by this Note (the “Loan”), are, as the same have been or may
be amended, restated, modified or supplemented from time to time, herein
sometimes called individually a “Loan Document” and together the “Loan
Documents.”


-1-

--------------------------------------------------------------------------------




3.    Defaults.
(a)    Upon the occurrence and during the continuance of a Default,
Administrative Agent on behalf of the Lender and the other Lenders shall have
the right to declare the unpaid principal balance and accrued but unpaid
interest on this Note, and all other amounts due hereunder and under the other
Loan Documents, at once due and payable (and upon such declaration, the same
shall be at once due and payable), to foreclose any liens and security interests
securing payment hereof and to exercise any of its other rights, powers and
remedies under this Note, under any other Loan Document, or at Law or in equity.
(b)    All of the rights, remedies, powers and privileges (together, “Rights”)
of Administrative Agent on behalf of the Lender and the other Lenders provided
for in this Note and in any other Loan Document are cumulative of each other and
of any and all other Rights at Law or in equity. The resort to any Right shall
not prevent the concurrent or subsequent employment of any other appropriate
Right. No single or partial exercise of any Right shall exhaust it or preclude
any other or further exercise thereof, and every Right may be exercised at any
time and from time to time. No failure by Administrative Agent, Lender and the
other Lenders to exercise, and no delay in exercising any Right, including, but
not limited to, the right to accelerate the maturity of this Note, shall be
construed as a waiver of any Default or as a waiver of any Right. Without
limiting the generality of the foregoing provisions, the acceptance by the
holder hereof from time to time of any payment under this Note which is past due
or which is less than the payment in full of all amounts due and payable at the
time of such payment, shall not (i) constitute a waiver of or impair or
extinguish the right of Administrative Agent, Lender and the other Lenders to
accelerate the maturity of this Note or to exercise any other Right at the time
or at any subsequent time, or nullify any prior exercise of any such Right, (ii)
constitute a waiver of the requirement of punctual payment and performance or a
novation in any respect, or (iii) in any way excuse the existence of a Default.
(c)    If any Borrower sues any holder in connection with this Note or any other
Loan Document and does not prevail, then Borrowers agree to pay to each such
holder to the extent required under Section 4.15 of the Loan Agreement, in
addition to principal, interest and any other sums owing to Administrative
Agent, Lender and the other Lenders hereunder and under the other Loan
Documents, all costs and expenses incurred by such holder in any such suit or
proceeding, including attorneys’ fees and expenses, investigation costs and all
court costs.
4.    Heirs, Successors and Assigns. The terms of this Note and of the other
Loan Documents shall bind and inure to the benefit of each Borrower and Lender
and their respective successors and assigns permitted by the Loan Agreement. The
foregoing sentence shall not be construed to permit any Borrower to assign the
Loan except as otherwise permitted under the Loan Agreement. As further provided
in the Loan Agreement, Lender may, at any time, sell, transfer, or assign all or
a portion of its interest in this Note, the Security Instruments and the other
Loan Documents, as set forth in the Loan Agreement.
5.    General Provisions. Time is of the essence with respect to Borrowers’
obligations under this Note. If more than one Person executes this Note as
“Borrower” or “Borrowers,” all of said parties shall be jointly and severally
liable


-2-

--------------------------------------------------------------------------------




for payment of the indebtedness evidenced hereby. Each Borrower and all
sureties, endorsers, guarantors and any other party now or hereafter liable for
the payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that neither
Administrative Agent, Lender nor any other Lender shall be required first to
institute suit or exhaust its remedies hereon against any Borrower or others
liable or to become liable hereon or to perfect or enforce its rights against
them or any security herefor; (d) consent to any extensions or postponements of
time of payment of this Note for any period or periods of time and to any
partial payments, before or after maturity, and to any other indulgences with
respect hereto, without notice thereof to any of them; (e) waive the benefit of
all homestead and similar exemptions as to this Note; (f) agree that their
liability under this Note shall not be affected or impaired by any determination
that any security interest or lien taken by Administrative Agent, Lender or any
other Lender to secure this Note is invalid or unperfected; and (g) hereby
subordinate any and all rights against any other Borrower and any of the
security for the payment of this Note, whether by subrogation, agreement or
otherwise, until this Note is paid in full. A determination that any provision
of this Note is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and the determination that the application of
any provision of this Note to any Person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other Persons or circumstances. This Note may not be amended
except in a writing specifically intended for such purpose and executed by the
party against whom enforcement of the amendment is sought. Captions and headings
in this Note are for convenience only and shall be disregarded in construing it.
The words “include” and “including” shall be interpreted as if followed by the
words “without limitation.” THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY CALIFORNIA LAW (WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.
6.    Notices. Any notice, request, or demand to or upon any Borrower or the
holder hereof shall be deemed to have been properly given or made when delivered
in accordance with the Loan Agreement.
7.    No Usury. It is expressly stipulated and agreed to be the intent of
Borrowers, Administrative Agent and all Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state Law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan Documents. If
applicable state or federal Law should at any time be judicially interpreted so
as to render usurious any amount called for under this Note or under any of the
other Loan Documents, or contracted for, charged, taken, reserved, or received
with respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrowers results in
Borrowers’ having paid any interest in excess of that permitted by applicable
Law, then it is Administrative Agent’s and each Lender’s express intent that all
excess amounts theretofore collected by Administrative Agent or any Lender shall
be credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and


-3-

--------------------------------------------------------------------------------




thereunder reduced, without the necessity of the execution of any new documents,
so as to comply with the applicable Law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder or thereunder. All sums paid or
agreed to be paid to Lenders for the use, forbearance, or detention of the Loan
shall, to the extent permitted by applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the maximum lawful rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signatures begin on following page.]


-4-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Borrower has duly executed and delivered this Note as
of the date first above written.


KBSII 100-200 CAMPUS DRIVE, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION I, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




[Signatures continue on following page.]




S-1

--------------------------------------------------------------------------------






KBSII 300-600 CAMPUS DRIVE, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




[Signatures continue on following page.]






S-2

--------------------------------------------------------------------------------






KBSII WILLOW OAKS, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION V, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




[Signatures continue on following page.]








S-3

--------------------------------------------------------------------------------






KBSII PIERRE LACLEDE CENTER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION VI, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




[Signatures continue on following page.]




S-4

--------------------------------------------------------------------------------






KBSII 445 SOUTH FIGUEROA, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XV, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




[Signatures continue on following page.]






S-5

--------------------------------------------------------------------------------






KBSII EMERALD VIEW, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XVII, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




[Signatures continue on following page.]






S-6

--------------------------------------------------------------------------------






KBSII GRANITE TOWER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XVIII, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




[Signatures continue on following page.]




S-7

--------------------------------------------------------------------------------






KBSII FOUNTAINHEAD, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XXIV, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer












S-8